Title: From William Smith Shaw to Abigal Adams Shaw Felt, 28 October 1818
From: Shaw, William Smith
To: Felt, Abigal Adams Shaw,Felt, Joseph Barlow


				
					My dear Brother & Sister
					Boston 28 Oct 1818
				
				You will see by the papers the death of my Aunt Adams—The funeral to be on Saturday two Oclock—I wish by all means that both of you will be present—If you come to Boston, you can in company with Mr. & Mrs. Foster, come out to Quincy in one of the carriages which I have already engaged at the request of the P——t. & which would otherwise come out & return empty. In great haste your brother
				
					W S Shaw
				
				
			